Fourth Court of Appeals
                                         San Antonio, Texas
                                                 August 3, 2022

                                             No. 04-22-00175-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On April 14, 2022, relator Department of Family and Protective Services filed an amended
petition for writ of mandamus. After this court requested a response, real party in interest E.H.
filed a response. In accordance with our opinion issued this date, we conditionally grant the
amended petition for writ of mandamus and order the Honorable Mary Lou Alvarez to, within
fifteen days of this order, issue a written order vacating the following provisions of its prior orders:

        Paragraph 2.3 of the March 25, 2022 order requiring the Department to ‘identify
        and execute a child specific contract for any or all child placing agencies with
        therapeutic foster homes that can meet the child’s needs;’

        Paragraph 3.2 of the April 19, 2022 order requiring the Department to provide ‘an
        autism expert on site designated to be working . . . for all shifts mornings, evenings
        and night’ while E.H. remains placed at a hotel in Victoria, Texas; and

        Paragraph 3.7 of the April 19, 2022 order requiring two Department employees,
        Gina Kothe-Gibson and Jennifer Gonzalez, ‘to report to . . . the deputy of the 45th
        Judicial District Court by 9 a.m. and . . . work from 9 a.m. to 6 p.m. in the jury room
        each day until placement for the child is secured.’

         The Honorable Mary Lou Alvarez is further ORDERED to file a copy of such written order
in this court within the designated fifteen-day period. See TEX. R. APP. P. 52.8(c).

        The writ will issue only in the event we are informed Judge Alvarez has failed to comply
with this order.



1
 This proceeding arises out of Cause No. 2013-PA-01215, styled In the Interest of E.H., a Child, pending in the 288th
Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the orders at issue in this
proceeding.
                                                                          04-22-00175-CV


      It is so ORDERED on August 3, 2022.



                                            _______________________________
                                            Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court




                                         -2-